Citation Nr: 0520537	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of service connection for ankylosing 
spondylitis (low back disorder).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
By this decision, the RO determined that new and material 
evidence had been received, but denied the underlying service 
connection claim on the merits.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.

The veteran provided testimony at a personal hearing 
conducted before the undersigned Veterans Law Judge in March 
2005, a transcript of which is of record.

The Board notes that the veteran's claim was previously 
denied as not well grounded by rating decisions promulgated 
in 2000, and that section 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA) provided that cases denied as 
not well grounded after July 14, 1999, may be readjudicated 
upon the request of the claimant or the Secretary's own 
motion.  However, section 7(b)(3) mandated that claim may not 
be readjudicated under this subsection unless a request for 
readjudication was filed by the claimant, or a motion was 
made by the Secretary, not later than two years after the 
enactment of the VCAA, which was November 9, 2000.  
Accordingly, such a request or motion had to have been made 
by November 9, 2002.  Here, the veteran initiated his current 
claim in June 2003.  Therefore, the Board must determine that 
new and material evidence has been received before it can 
address the merits of the underlying service connection 
claim.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for ankylosing 
spondylitis by rating decisions promulgated in February and 
April 2000.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the evidence is against a finding 
that the veteran's ankylosing spondylitis is causally related 
to his active service.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision, which denied service 
connection for ankylosing spondylitis, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 and West 2002); 38 C.F.R. § 20.1100 
(1999 and 2004).
 
2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for ankylosing 
spondylitis, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Service connection is not warranted for a low back 
disorder, including ankylosing spondylitis.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in June 2003, which was clearly before 
the September 2003 rating decision that is the subject of 
this appeal.  This correspondence specifically addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  The RO 
sent additional correspondence to the veteran in July 2003, 
January 2004, May 2004, and September 2004, which kept him 
apprised of the development of his case.

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the April 2004 
Statement of the Case (SOC), and an October 2004 Supplemental 
Statement of the Case (SSOC) which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the March 2005 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded an examination in 
conjunction with this case, which included an opinion that 
addressed the etiology of his current disability.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed in the 
preceding paragraph, the RO accorded the veteran an 
examination in relation to this claim, and the Board is 
satisfied that the duty to assist has been satisfied.  
Further, for the reasons stated below, the Board concurs with 
the RO's determination that new and material evidence has 
been received, but that the service connection is not 
warranted for the underlying disability.  Inasmuch as the RO 
has already addressed the merits of the service connection 
claim, the veteran is not prejudiced by the Board also 
addressing the merits of this case.  See Bernard, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was previously denied for 
ankylosing spondylitis by rating decisions promulgated in 
February and April 2000.  The veteran was informed of these 
decisions, including his right to appeal, and he did not 
appeal.

The evidence of record at the time of the prior denials in 
2000 includes the veteran's statements, his service medical 
records, and nonservice medical records which cover a period 
from 1955 to 1999.

In his statements, the veteran essentially contended that his 
ankylosing spondylitis (i.e., low back disorder) was due to 
being hit by a 2 1/2 ton truck while on active duty.

The veteran's service medical records reflect no findings of 
ankylosing spondylitis while on active duty.  Granted, an X-
ray report of the right elbow, apparently conducted in June 
1970, confirms he was hit by a 2 1/2 ton truck.  However, the 
X-ray was negative for osseous pathology.  Further, there 
were no indications of any back problems as a result of this 
motor vehicle accident.  Moreover, the veteran's spine was 
clinically evaluated as normal on his December 1971 
separation examination.  Although a Report of Medical History 
was completed in conjunction with this examination, it is not 
clear that the veteran indicated whether he had experienced 
recurrent back pain.

The nonservice medical records reflect that in February 1965, 
prior to his entry into active service, the veteran was a 
passenger in a truck which turned over, following which he 
complained of low back tenderness and that he could not bend 
over without pain.  X-rays taken of the lumbosacral spine at 
that time showed 5 lumbar-type bodies possessing a slight 
sinistro-convex curve in the anterior posterior (AP) view and 
in the lateral projection, and rather undue straightness of 
the vertebrae, with the usual lordotic curve being lacking.  
However, the bodies were not fractured, compressed, or 
dislocated, or involved by infection or tumor.  The 
interspaces were preserved.  In addition, the lumbosacral and 
sacroiliac synchondroses looked normal.  The examiner 
diagnosed a negative lumbosacral spine examination, except 
for a rather unusual straightness of the vertebrae in lateral 
view, a finding which might indicate acute spasm of the 
muscles of the back.  

Post-service medical records dated from 1973 to 1979 
primarily show treatment for stomach problems due to the 
veteran's service-connected hiatal hernia with reflux and 
history of peptic ulcer disease.  There is no indication of 
any treatment for low back problems.  

Records from June 1980 reflect that the veteran reported that 
his back had been bothering him for 2 days, and that the 
small of his back had snapped twice since Friday.  Assessment 
was low back strain.

Records from October 1980 show treatment for complaints of 
right shoulder discomfort, and that X-rays indicated 
narrowing of C4-5.  Thereafter, a June 1981 VA medical 
examination noted, in part, that he was treated in October 
1980 due to weakness and pain of the right shoulder, at which 
time it was felt that the possibility existed for a cervical 
disc problem, and that the symptoms had continued and 
progressed since that time.

Records from March 1982 note that the veteran was treated for 
complaints of back pain.  At that time, he reported that he 
bent over 4 days earlier and his back "snapped," and again 
the previous evening.  In addition, it appears he indicated 
that he had an in-service injury in 1968, and had trouble 
since that time.  Diagnosis was back pain over L5-S1, left 
facet joint. 

X-rays taken of the lumbar spine in March 1982 were negative 
for recent fracture deformities.  However, degenerative 
lipping was present at the lumbar body margins more 
pronounced at the antero-opposing margins L1-2.  In addition, 
oblique development was present at the lower lumbar facets 
posteriorly and minimal degenerative narrowing was present at 
L5-S1 posterior facets.  Nevertheless, the other joint spaces 
of the spine were preserved, and the paravertebral soft 
tissues were normal.

In December 1982, the veteran was assessed with a 
questionable back strain.  Further, it was noted that his 
history was positive for a long-standing back problem.

An August 1984 VA medical examination noted, in part, that 
the veteran complained, among other things, of aching and 
stiffness of his neck which began 5 years earlier.  
Impression was musculoskeletal neck pain - rule out cervical 
disc arthritis with radiculopathy.  A subsequent June 1985 VA 
medical examination assessed him with cervical spine strain.

Records from 1986 note, in part, complaints of aches and 
pains of various joints, including the shoulders and knees, 
and assessments of questionable arthralgias.

Records from October 1987 note that the veteran complained of 
a "backache," that it had been bothering him quite awhile, 
was a long-term problem, and that it was getting worse.  
Assessment was backache (low back strain).

Also in October 1987, X-rays were taken of the lumbosacral 
spine which revealed mild levoscoliosis was present.  
Posterior-anterior (PA) alignment was normal, and the disc 
spaces were maintained.  Nevertheless, there was mild to 
moderate focal degenerative spurring present in the mid and 
upper lumbar regions.  No destructive lesions were seen, and 
the sacroiliac joints appeared normal.  It was noted that the 
degenerative spurring had increased since the previous March 
1982 X-ray.

Records from August 1988 note that the veteran complained 
that his shoulders ached, and that his problems were 
attributed to an old woods injury.

A November 1992 VA general medical examination noted that the 
veteran had, among other things, trouble with multiple 
joints.  Specifically, he had a 10 year history of at first 
periodic and now fairly constant symmetrical pain in the 
knees, ankles, wrists, hands, elbows, and shoulders.  He also 
had generalized neck and back pain as well as stiffness.  
Diagnoses following examination included multiple arthralgias 
and myalgias accompanied by stiffness of, as yet, 
undetermined origin.  The examiner noted that the veteran had 
recently been diagnosed with fibromyalgia, but he was 
unconvinced.  Further, the examiner commented that the 
veteran had such a convincing history of morning stiffness 
and gelling that it raised the possibility of ankylosing 
spondylitis.  In a December 1992 addendum, the examiner 
indicated that testing made the diagnosis of ankylosing 
spondylitis likely.

Subsequent records continue to show treatment for back 
problems, and include findings of ankylosing spondylitis.  In 
pertinent part, an April 1999 private medical statement noted 
that the veteran had a history of recurrent back problems 
since his youth with an exacerbation while in the military 
service.  It was noted that he reported a history of a motor 
vehicle accident, 2 1/2 ton truck versus pedestrian, in 1968, 
as a result of which he was thrown into a ditch with multiple 
injuries requiring X-rays of his elbow and shoulder.  He 
reported that since that time he had had progressive knee and 
back problems with occasional knee instability.  The 
clinician who promulgated this statement indicated that he 
had reviewed past military records, as well as VA medical 
records, which were notable for an order for X-rays post his 
motor vehicle accident in 1968, but no results were in the 
chart and no other records concerning this injury were 
available in his medical records.  In fact, most of his 
records concerned an unrelated ankle sprain and preventive 
health visits.  The clinician stated that, barring any 
further information from the veteran's past, it was plausible 
his continued and progressive back and leg problems along 
with his neck and shoulder problems were initiated or at 
least exacerbated by his motor vehicle accident in 1968.  

The evidence added to the file since the last prior denial in 
June 2000 includes additional statements from the veteran, 
his March 2005 hearing transcript, and additional medical 
records which cover a period through 2004.

In his statements and hearing testimony, the veteran 
reiterated his contention that his ankylosing spondylitis was 
due to the injuries he sustained from being hit by a 
2 1/2 ton truck while on active duty. 

The medical records continue to show treatment for low back 
problems.  For example, private medical records dated in June 
2003 diagnosed chronic low back pain secondary to 
degenerative disc disease, degenerative joint disease, and 
likely spinal canal stenosis.  He also had scoliosis which 
might either be secondary or a contributing factor.  Further, 
the clinician who evaluated him at that time stated that the 
temporal relationship between the incident of being run over 
by a truck was suspicious and was probably responsible for 
some of his pain.

In September 2003, the veteran underwent a VA spine 
examination at which the examiner noted that his military 
medical records, VA medical records, and civilian medical 
records had been thoroughly reviewed.  Among other things, it 
was noted that the veteran's history for low back pain went 
back to 1987, when he was first evaluated for low back pain.  
It was also noted that his August 1988 records stated he had 
an old woods injury, and that the veteran reported he had a 
twisting type injury while working in the woods in 1987.  It 
was further noted that his military medical records revealed 
he was hit by a 2 1/2 ton truck, but that there was no 
evaluation as far as a low back condition.  

Diagnoses following examination of the veteran included 
history of chronic low back pain, first noted on examination 
in 1988, referring to an old injury while working in the 
woods.  Further, the examiner opined that it was most likely 
as not that the veteran's current low back condition was not 
service-related.  The examiner noted that the veteran's 
military medical records revealed no injury to his low back, 
only his right elbow, which was negative in June 1970.  
Moreover, his December 1971 discharge examination stated he 
had no medical condition referring to his low back at 
discharge.  In addition, his records showed that the veteran 
worked as a construction worker following discharge.  
Consequently, the examiner concluded that it was at least 
likely as not that the veteran's low back condition was not 
service-related.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of service connection for a low back disorder.

Here, the evidence added to the file since the last prior 
denial includes the June 2003 private medical records which 
indicate there was a temporal relationship between the 
veteran's account of being hit by a truck and his current 
back disorder.  The evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Accordingly, the Board finds that this evidence 
was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claim.  Thus, 
new and material evidence has been received pursuant to 
38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying service connection claim.

The Board acknowledges that the veteran's service medical 
records confirm that he was hit by a 2 1/2 ton truck while on 
active duty.  However, there was no indication of any 
treatment for low back problems following this motor vehicle 
accident.  Moreover, his spine was clinically evaluated as 
normal on his December 1971 separation examination, and there 
was no indication of post-service treatment for low back 
problems until several years after service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

The medical evidence confirms that the veteran does have a 
current low back disorder.  Further, there is competent 
medical evidence both for and against a finding that the 
current disability is causally related to his being struck by 
a 2 1/2 ton truck while on active duty.  Specifically, the 
April 1999 and June 2003 private medical records which are in 
support of his claim, and the September 2003 VA spine 
examination which is against the claim.

With respect to the evidence in support of the veteran's 
claim, the Board notes that the clinicians who promulgated 
the April 1999 and June 2003 statements only indicated that 
it was possible the current disability was related to in-
service injury.  In fact, the April 1999 clinician indicated 
he could change his opinion if further information was 
provided about the veteran's history.  Further, it does not 
appear the June 2003 clinician reviewed the veteran's medical 
records in conjunction with his opinion.  Granted, the April 
1999 clinician indicated he had reviewed both VA and service 
medical records; however, it is not clear which specific 
records he had reviewed.  Moreover, this clinician's opinion 
appears inconsistent with the fact that the veteran's spine 
was evaluated as normal on his separation examination, and 
that there was no post-service treatment for back problems 
until several years after his separation from active duty.

The September 2003 VA spine examiner indicated that he had 
reviewed all of the veteran's medical records, which would 
have included the opinions in support of the claim even 
though they were not specifically cited in the examination 
report.  More importantly, the examiner's opinion is 
supported by the fact that the veteran's spine was found to 
be normal on his December 1971 separation examination and 
there was no treatment for chronic back problems until 
several years after his discharge from active duty.  Although 
there is treatment for back problems in 1982, and the 
examiner indicated that treatment for the back disability 
began in 1987, this does not change the fact that he stated 
he had reviewed all of the medical records, and that his 
opinion is consistent with the service medical records.  
Thus, the Board finds that this opinion is entitled to the 
most weight in the instant case regarding the etiology of the 
veteran's current low back disorder.  As detailed above, this 
opinion is against a finding that the current disability is 
causally related to active duty.

In summary, there were no findings of a chronic low back 
disorder either during service or for several years 
thereafter, and the medical opinion which the Board has 
determined is entitled to the most weight is against a 
finding that the current disability is related to service.  
Therefore, the preponderance of the evidence is against the 
claim, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for ankylosing 
spondylitis, the claim is reopened.  

Entitlement to service connection for a low back disorder, to 
include ankylosing spondylitis, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


